    Case: 1:19-cv-07539 Document #: 38 Filed: 04/24/20 Page 1 of 2 PageID #:128




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


  ANTHONY ADAMS,
  on behalf of himself and all other
  persons similarly situated,
  known and unknown

                   Plaintiff,                           No. 19-CV-07539

            v.

  HC AURORA, LLC,

                   Defendant.


                                   JOINT STATUS REPORT

       Through their undersigned counsel, the parties submit this Joint Status Report as required

by this Court’s orders on March 2, 2020 and April 8, 2020:

       1.        Shortly after this lawsuit was filed, Defendant’s counsel stated that Defendant

would voluntarily produce documents showing that Defendant did not use facial recognition

technology at its casino as Plaintiff has alleged in his Class Action Complaint.

       2.        On April 17, 2020, Defendant’s counsel produced certain documents to Plaintiff.

According to Defendant, these documents include contracts between Defendant and Biometrica

Systems, Inc. (“Biometrica”), privacy notices issued to Defendant’s patrons, a Gramm Leach

Bliley Act Credit Privacy Notice and Opt-Out Policy, and a record showing last access dates

regarding Biometrica’s facial recognition product.

       3.        Plaintiff’s counsel is reviewing those documents and will work with Defendant’s

counsel to identify additional documents Plaintiff needs to reach a potential resolution of this case.

Plaintiff’s counsel has also been informed that Defendant’s casino is currently closed as a result
    Case: 1:19-cv-07539 Document #: 38 Filed: 04/24/20 Page 2 of 2 PageID #:129




of the current COVID-19-related state of affairs, and additional documents, to the extent any are

necessary, will be difficult to obtain in the immediate future until the casino reopens.

Dated: April 24, 2020                              Respectfully Submitted,


 /s/ Zachary C. Flowerree                          /s/Zachary R. Clark (with Consent)
 Douglas M. Werman                                 Daniel R. Saeedi (#6296493)
 (dwerman@flsalaw.com)                             dsaeedi@taftlaw.com
 Maureen A. Salas (msalas@flsalaw.com)             Allison E. Czerniak (#6319273)
 Zachary C. Flowerree                              aczerniak@taftlaw.com
 (zflowerree@flsalaw.com)                          Zachary R. Clark (#6328816)
 Sarah J. Arendt (sarendt@flsalaw.com)             zclark@taftlaw.com
 WERMAN SALAS P.C.                                 TAFT STETTINIUS & HOLLISTER LLP
 77 W. Washington Street, Suite 1402               111 East Wacker Drive, Suite 2800
 Chicago, Illinois 60602                           Chicago, Illinois 60601
 Telephone: (312) 419-1008                         Telephone: (312) 527-4000
 Facsimile: (312) 419-1025                         Facsimile: (312) 966-8584

 Joseph A. Fitapelli                               Attorneys for Defendant
 (jfitapelli@fslawfirm.com)
 Dana Cimera (dcimera@fslawfirm.com)
 FITAPELLI & SCHAFFER, LLP
 28 Liberty Street, 30th Floor
 New York, NY 10005
 Telephone: (212) 300-0375

 Attorneys for Plaintiff




                                                -2-
